Citation Nr: 1546433	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic venous insufficiency of the lower extremities.

2.  Entitlement to service connection for diverticulosis.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1972 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2008 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise whether the Veteran's current chronic venous insufficiency of the bilateral lower extremities is related to his military service.

2.  The competent, credible and probative evidence does not establish that the Veteran's diverticulosis had its onset during his active military service or is otherwise related to such service.  


CONCLUSIONS OF LAW

1.  Chronic venous insufficiency of the bilateral lower extremities was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Diverticulosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

With regard to the Veteran's claim for service connection for venous insufficiency of the right lower extremity, in this decision, the Board grants service connection for chronic venous insufficiency of the bilateral lower extremities, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary as to that issue.

As to the issue of service connection for diverticulosis, VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard letter issued in March 2010 satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Board notes that an in-person VA examination has not been afforded to the Veteran but a medical opinion was obtained in December 2011.  As the evidence already establishes the presence of a current disability, the Board finds that examination of the Veteran was not needed as the only issue remaining in dispute is whether there is a nexus relationship between the Veteran's current disability and his military service.  Consequently, a medical opinion alone is appropriate in the present case.  The report of the medical opinion reflects that the examiner considered the Veteran's past medical history as documented in the available service treatment records and post-service medical treatment records, as well as his current contentions, and rendered an appropriate opinion consistent with the evidence of record.  The Board, therefore, concludes that this medical opinion is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of this claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).  Subsection (a) of 38 C.F.R. § 3.303 requires that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  

Direct service connection for chronic diseases may also be established under the criteria set forth in § 3.303(b) which requires, in part, a showing of (1) a chronic disease in service; (2) no intercurrent cause(s) of the chronic disease; and (3) manifestations of the chronic disease are present at the time the claimant seeks to establish service connection for the chronic disease.  Id. at 1335-36.  "[T]here is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. 1336.

In addition, 38 C.F.R. § 3.303(b) provides that a showing of continuity of symptomatology after discharge can support a claim for disability compensation for a chronic disease "if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Id.  Proof of continuity of symptomatology establishes the nexus requirement between service and the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.  The term "chronic disease" as set forth in subsection (b) is properly interpreted as being only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a claimant's chronic disease is either shown or noted.  Id. at 1336-39. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Initially the Board notes that neither diverticulosis nor chronic venous insufficiency are enumerated chronic diseases set forth in 38 C.F.R. § 3.309(a).  Consequently, the Board need not consider whether service connection is warranted on a presumptive basis pursuant to 38 C.F.R. § 3.307(a)(6) or on the basis of chronicity and continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b).  The Board proceeds, therefore, to consider whether service connection is warranted based upon the totality of the evidence as set forth in 38 C.F.R. § 3.303(a).

Venous Insufficiency

The Veteran contends that he has chronic venous insufficiency of the right lower extremity as a result of a fracture of the right femur he sustained in service.  

The medical evidence shows the Veteran has chronic venous insufficiency of the bilateral lower extremities, right worse than left, which is treated with the use of TED hoses (a.k.a., compression stockings).  In service in 1976, the Veteran was in a motor vehicle accident in which he sustained a fracture to the right femur.  He has been service-connected for various residuals relating to that fracture.

Although there is a favorable medical opinion of record indicating that the worsening of the venous insufficiency in the right leg when compared to the left is due to the prior right femur fracture, the Board finds an entirely different basis upon which to grant service connection for chronic venous insufficiency, and not just for the right lower extremity but for the bilateral lower extremities.  

The Veteran has contended that he was misdiagnosed in service to have a skin disorder related to spots on his lower right leg when actually this was the first sign of his current chronic venous insufficiency.  The service treatment records show the Veteran was noted in as early as 1984 to have hyperpigmented areas on the bilateral lower extremities, although at that time it appears to have been thought to be some type of tinea.  See December 1984 Report of Medical Examination.  An October 1986 Report of Medical Examination, however, shows a finding of lymph stasis of the lower extremities with associated dermatologic changes.  In July 1987, the Veteran was seen in sick call complaining of problems with his lower right leg.  It was noted he had lightly brown macular patches to both lower legs, and he was referred to Dermatology.  Dermatology diagnosed this to be Schamberg's purpura.  A VA medical opinion obtained in December 2011 provides a conclusion that the Veteran's current peripheral vascular disease is not related to the diagnosis of Schamberg's purpura in service as this would not cause venous insufficiency.  

What has not been addressed, however, is the finding in the service treatment records that the Veteran has varicose veins of the bilateral lower extremities with edema and was prescribed TED hoses.  See March 14, 1991 Orthopedic Clinic note.  In addition, the service treatment records show the Veteran's complaints of having pain and cramps in his legs, especially his right one.  See e.g., October 1986 Report of Medical History.

Varicose veins are a chronic venous disorder and may lead to or be associated with chronic venous insufficiency.  See Varicose veins and chronic venous insufficiency, Partsch, H., Vasa. 2009 Nov; 38(4):293-301. doi: 10.1024/0301-1526.38.4.293.  See also Society for Vascular Surgery, Chronic Venous Insufficiency, https://www.vascularweb.org/vascularhealth/Pages/chronic-venous-insufficiency.aspx.  Symptoms of varicose veins and chronic venous insufficiency include swelling (edema), skin color changes, pain, leg heaviness or aching, dry skin, tightness, skin irritation, muscle cramps and itching and clinical signs include dilated veins, edema, lipodermatosclerosis or ulceration.  See Up to Date, "Patient information: Varicose veins and other vein disease in the legs (The Basics)," October 2015 and "Overview and Management of Lower Extremity Chronic Venous Disease," March 2015.  

There is evidence in service that the Veteran had varicose veins of the bilateral lower extremities with swelling (edema), pain, skin color changes and muscle cramps and he was treated with TED hoses.  On VA examination in January 2010, the Veteran's current symptoms were noted to include paresthesia and aching and heaviness of the lower limbs with sharp pain from paroxysmal attacks in the right lower extremity currently treated with compression stockings.  He was also noted to have dyschromia of both legs consistent with stasis skin pigmentation bilaterally.  Thus, it appears that the symptoms noted in service are consistent with his current ones.

The Board acknowledges that the skin changes of the lower extremities in service were noted to be Schamber's purpura and the VA examiner opined that this was not related to the Veteran's current venous insufficiency; however, the examiner made no mention of the notations in the service treatment records of lymph stasis with dermatologic changes, muscle cramps and pain in the lower extremities, and varicose veins with edema when rendering his opinion.  Thus, it does not appear that he considered whether the diagnosis of Schamberg's purpura made in service was in error as the Veteran has contended.  

When considering the evidence all together, the Board finds that it raises a reasonable doubt that the Veteran's currently diagnosed chronic venous insufficiency of the bilateral lower extremities had its onset in service.  When, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Consequently, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection should be granted for chronic venous insufficiency of the bilateral lower extremities.  

Diverticulosis

Initially the Board notes that the post-service medical evidence shows the Veteran was diagnosed by colonoscopy to have diverticulosis.  See October 21, 2009 colonoscopy report from the U.S. Naval Hospital in Naples, Italy.  He underwent surgery for diverticular disease of the large intestine with laparoscopic sigmoid resection in November 2009.  Thus, a current disability has been established.

In his January 2010 claim, the Veteran stated that, during the 1980's, he went to sick bay and complained of pain in his left side and midsection and was told it was something he ate.  After testing, he was told he had a small ulcer that was treated with medication; however after that went away, he still had pain in his left side.  Over the years, he went to the Navy hospital three times and complained about the pain.  In February 2004, he was admitted to the hospital for diverticulosis and in November 2009 underwent a laparoscopic sigmoid resection for it.

The service treatment records show the Veteran underwent extensive work up and treatment for upper gastrointestinal problems (diagnosed as gastritis, gastroesophageal reflux and ulcer) and a chronic cough that was eventually determined to be related thereto.  There is, however, no indication of any bowel problems in service.  Although an August 1978 sick call note shows the Veteran complained of right lower quadrant pain, examination was normal and no further complaints are seen in the service treatment records.  Furthermore, the pain shown was on the right side and the Veteran has currently reported his pain to be on the left.  In addition, upper gastrointestinal studies done in March and May of 1992 showed mild rotation of the small bowel but no indication of diverticulosis of either the small or large intestine.  

The only mention of pain in the left lower quadrant in service was the Veteran's self-report on his separation examination in May 1992.  At that time, he complained of "pains in the chest and lower left side."  The physician's summary merely noted, however, that he was being treated for peptic ulcer disease and no intestinal abnormality was found on examination.

Consequently, the Board finds that the service treatment records fail to demonstrate that the Veteran had diverticulosis, or symptoms thereof, in service as all the symptoms he had were related to his upper gastrointestinal problems of gastritis, GERD and ulcer, and the complaints of lower abdominal pain were too far in time (about 15 years) to be related.  

In support of his claim, the Veteran submitted a July 2011 statement from his treating physician at the U.S. Naval Hospital in Naples, Italy.  In this statement, the physician stated that the Veteran's "diverticulitis may have been present prior to his discharge from the service based on the diagnosis of left lower quadrant he had prior to discharge."  The Board does not find this opinion to be adequate and, therefore, probative.  

Service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. §  3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v.  Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim).  In this case, the treating physician could not confirm the etiology of the Veteran's disability, only that it could possibly be ("may have been") related to service.  As such, this opinion does not have the required degree of medical certainty required for service connection.  Hinkle  v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999)  (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).   

Furthermore, this medical opinion is based upon an inaccurate factual premise, in other words, that the Veteran had a diagnosis of "left lower quadrant" in service.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), Swann v. Brown, 5 Vet.App. 229 (1993).  The service treatment records do not show any diagnosis of a disorder related to the left lower quadrant of the abdomen.  Rather they only show the Veteran's reported history of pain in the chest and lower left side on his separation examination in May 1992.  The diagnosis noted by the examiner at that time, however, was peptic ulcer disease.  Thus, the private medical opinion is based on an inaccurate factual premise, to wit, that there was a diagnosis of a disorder of the left lower quadrant of the abdomen.  As such, it is afforded little probative value.  

In the December 2011 medical opinion obtained by VA, the VA physician stated that a diagnosis of LLQ (left lower quadrant) prior to discharge could be many things.  Left lower quadrant or the abdomen (presumably referring to the Veteran's report of pain in this area) could also be caused by constipation or any type of vague abdominal pain.  That symptom on its own does not designate a diagnosis of diverticulitis, which is an inflammation of the diverticulum of the bowels.  The physician stated that there is no evidence in the records that diverticulitis was present while the Veteran was on active duty.  Therefore, it was the physician's opinion that the Veteran's diverticulitis is not caused by or a result of his military service.  

The Board finds that the VA physician's December 2011 medical opinion is the more probative and persuasive evidence of record as to whether the Veteran's currently diagnosed diverticulosis is related to his medical service as that opinion is clearly based upon the entire record as well as sound medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Furthermore, the Board finds it to be consistent with the other medical evidence of record, especially the lack of any treatment or diagnosis of diverticulosis until many years after service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  A November 1999 treatment note from the U.S. Naval Hospital in Naples, Italy, shows that, despite complaints of left abdominal pain for several days, a diagnosis of diverticular disease was very much doubted.  Rather the source of his symptoms were thought to either be muscular or, more remotely, sigmoid irritation from retained stool.  Even if this could be accepted as evidence of symptoms of the currently diagnosed diverticulosis, it was more than seven years after the Veteran's discharge from active service and, therefore, is too remote to show a connection to service.  Moreover, according to the Veteran, a diagnosis of diverticulosis was not made until February 2004, although those treatment records are not available so the earliest diagnosis seen in the medical evidence available was in October 2009.  Even so, the February 2004 diagnosis is again is too remote to show a relationship to service having been made about 17 years after the Veteran's discharge.  Id.

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's currently diagnosed diverticulosis either had its onset during his active military service or is otherwise related thereto.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for chronic venous insufficiency of the bilateral lower extremities is granted.

Entitlement to service connection for diverticulosis is denied.


REMAND

The Board finds that remand of the claim for service connection for sleep apnea is necessary to obtain additional development, to wit, a medical nexus opinion.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the evidence establishes the Veteran has a diagnosis of obstructive sleep apnea by sleep study conducted in February 2007.  

The service treatment records are silent for a diagnosis of obstructive sleep apnea, or symptoms thereof, during service; however, the Veteran has stated this is because he had never heard of it back then.  Rather, to support his claim, he has submitted his own statements and one from his wife indicating that he had symptoms such as snoring, stopping breathing and fatigue during service.  This evidence is competent and credible.

Based upon this evidence, the Board finds that the criteria for obtaining a medical examination or opinion have been met as the statements provided by the Veteran and his spouse are sufficient to indicate that there may be a nexus between the Veteran's currently diagnosed obstructive sleep apnea and his military service.

The Board finds, therefore, that remand is warranted to obtain a medical nexus opinion to determine whether the Veteran's obstructive sleep apnea had its onset in service or is otherwise related thereto.  A medical examination is not needed at this time because the only controversy at present is whether there is a nexus between the Veteran's obstructive sleep apnea and his service.

Prior to obtaining a medical opinion, the Veteran should be allowed to submit any additional evidence, whether lay or medical, to support his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and advise him that VA intends to seek a medical opinion relating to his claim for service connection for obstructive sleep apnea and provide him the opportunity to submit additional information and evidence, whether medical or lay, in support of his claim.

2.  After any additional evidence received is associated with the claims file, forward the Veteran's case for a record review to a VA physician with the relevant medical expertise to provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's obstructive sleep apnea (diagnosed by sleep study in February 2007) is related to any disease, injury or event incurred during service.  In offering the opinion, the examiner must consider the lay evidence as to the onset and continuity of symptoms.  A medical opinion based solely on the lack of treatment in the service treatment records will not be considered adequate for adjudication purposes.

The final report should indicate the VA physician's review of the claims file, and provide a complete rationale for all opinions given.  The Veteran should only be scheduled for an examination if it is deemed necessary by the person providing the opinion.  

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


